        Case 2:14-cv-01255-MSG Document 147 Filed 08/21/20 Page 1 of 1




DATE OF NOTICE:               August 21, 2020


                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA
____________________________________________
CATLIN SPECIALTY INSURANCE CO.,               :
                                              :                     CIVIL ACTION
                  Plaintiff/Counterdefendant, :
             v.                               :
                                              :
J.J. WHITE, INC.,                             :                     No. 14-1255
                                              :
                  Defendant/Counterplaintiff, :
                                              :
SUNOCO, INC., et al.,                         :
                                              :
                  Counterplaintiffs.          :
____________________________________________:


                                            NOTICE

       A Conference on the parties’ letter request for extension of pretrial deadlines (ECF 146) is

scheduled for Thursday, August 27, 2020 at 2:00 p.m. The Conference will be conducted by

telephone. Counsel are directed to dial in at 571-353-2300, passcode 427102124#.



                                             FOR THE COURT:



                                             /s/ Sharon Lippi
                                             Sharon Lippi, Civil Deputy to
                                             Hon. Mitchell S. Goldberg
